Allowable Subject Matter
1.         Claims 1-8 and 10-12 are allowed.

     This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 12/08/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “forming a touch electrode made of nano-silver in the touch area without the insulating pattern, the touch electrode including first touch electrodes arranged along a first direction and second touch electrodes arranged along a second direction, the first direction intersecting the second direction; forming a first insulating layer on a side of the touch electrode away from a center of the base substrate; forming a touch electrode bridge on the first insulating layer, the touch electrode bridge connecting at least one of the first touch electrodes and the second touch electrodes by way of through-holes penetrating the first insulating layer, and etching the touch electrode bridge with a first etching liquid different from a second etching liquid-applied to the nano-silver” as to claim 1, “an etching liquid applied to the touch electrode bridge different from an etching liquid applied to the nano-silver; a conductive trace located in a routing area of the base substrate; an insulating pattern on a side of the conductive trace facing away from the center of the base substrate, the insulating pattern located between the first insulating layer and the base substrate and the conductive trace surrounding a touch area, wherein the touch area includes the touch electrode; a touch signal line connected to the touch electrode bridge on the first insulating layer; and a second insulating layer on a side of the touch signal line away from the center of the base substrate” as to claim 6  and “patterning the nano-silver layer without the insulating pattern by a photolithography process to form a touch electrode in the touch area of the base substrate, the touch electrode including first touch electrodes arranged along a first direction and second touch electrodes arranged along a second direction, the first direction intersecting the second direction; forming a first insulating layer; and forming a touch electrode bridge on the first insulating layer by using a photolithography process, the touch electrode bridge connecting at least one of the first touch electrodes and the second touch electrode via a first through-hole penetrating the first insulating layer, etching the touch electrode bridge with a first etching liquid which is different from a second etching liquid applied to the nano-silver” as to claim 8. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628